DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 8, 2020 is being considered by the examiner.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of prior-filed applications 62/838,683, 62/830,389, 62/714,650 and 62/685,275 does not provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for claims 1-13 of this application. The disclosure of the prior-filed applications are devoid of disclosure directed to the calculations recited in the claims of the instant application. Consequently, claims 1-13 will not be afforded benefit to said prior-filed applications.
As for claims 14-20, if the claims are amended such that the claimed methods steps further limit the claimed computing system*, then claims 14-20 would also be not afforded benefit to the above-identified prior-filed applications. 
*See below for explanation of how claims 14-20 are being interpreted. 
Claim Objections
Claims 8 and 19 are objected to because of the following informalities:  
The two instances of the limitation “16:1” in claim 8 should be “C16:1”.  
said sphingomyelin and said hydroxysphingomyelin” should be changed to “said at least one of sphingomyelin and hydroxysphingomyelin”. 
Appropriate corrections is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite steps of performing various arithmetic calculations (normalizing data, calculating a ratio, comparing numbers), which fall under the “mathematical concepts” as well as “mental process” umbrella of abstract idea. Furthermore, this judicial exception is not integrated into a practical application because making a diagnosis and a prognosis based on the arithmetic calculations merely constitute converting the abstract idea into information that is understandable to a human patient. Lastly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because using chromatography, spectroscopy or spectrometry to quantify metabolites in a blood sample as recited in claims 1-13, and using a computer to perform the arithmetic calculations as recited in claims 14-20, are considered conventional.
Alternatively, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claims recite a step of correlating a naturally occurring relationship between metabolites (the claimed first ratio) to a medical condition. Such correlation is dictated by a law of nature. Furthermore, this judicial exception is not integrated into a practical application because making a diagnosis and a prognosis based on the law of nature merely constitute converting the law of nature into information that is understandable to a human patient. Lastly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as discussed above. 
The rejection can be overcome by: 
1) integrating the judicial exception into a practical application; and/or 

In this instance, the integration of the judicial exception into a practical application can be accomplished by further reciting a specific treatment based on the diagnosis and prognosis (broadly reciting a step of treating the patient is not sufficient to overcome the rejection). Naturally, reciting a specific treatment may necessitate reciting a specific diagnosis and/or prognosis, which in turn may necessitate recitation of a specific value for the first ratio and/or the at least one predetermined value to which the first ratio is compared. 
Additionally or alternatively, reciting additional elements that amount to significantly more than the judicial exception can be accomplished by reciting additional non-abstract method steps, wherein the additional method steps are not considered conventional or routine in the context of assessing a human patient for colon cancer. 
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 14 are indefinite because of the limitation “comparing at least a result of an equation” in the claims. It is unclear what the limitation “at least” intends to convey. The claim is devoid of context that would enable one to ascertain the scope of the “at least” (i.e. what else other than the result of the equation is compared to the at least one predetermined value?). 
Likewise, the limitation “at least whether said human patient has colon cancer” in claims 1 and 14 is indefinite. It is unclear what else a diagnosis can potentially include. 
Likewise, the limitation “at least one level of similarity” recited in claim 14 is indefinite. It is unclear what the limitation “at least one level” intends to encompass (i.e. what is considered multiple levels of similarity?).
quantified values of the metabolites (i.e. data) are normalized and ratioed. Appropriate corrections in claims 1 and 14 as well as the dependent claims are necessary. 
Claims 2 and 3 are indefinite due to the limitation “further comprises”. The limitation suggests that the limitations following the “further comprises” constitute an additional step(s), yet there’s sufficient nexus between said additional step(s) and the steps of claim 1 such that the intent of the claims is unclear. This is further confounded by the fact that the subject matter of claim 3 is directed to the first ratio, which is already established. In other words, according to claim 1, the first ratio is defined as a ratio of hexadecenoylcarnitine and phosphatidylcholine. It is unclear whether claim 3 is further limiting the first ratio (i.e. the phosphatidylcholine in claim 1 is phosphatidylcholine with diacyl residue sum C34:2), or whether claim is reciting a separate ratio of hexadecenoylcarnitine and phosphatidylcholine with diacyl residue sum C34:2. Further clarification is necessary.  
Claim 13 is indefinite because it recites a further step of determining a viability of at least one treatment, suggesting that this step doesn’t fall within the scope of the limitation “prognosis” recited in claim 1. Given that the limitation “prognosis” isn’t defined, it is unclear what the limitation “prognosis” intends to encompass if it doesn’t encompass the subject matter of claim 13. 
Claim 13 is additionally indefinite because the scope of the limitation “used” is unclear. Because the nexus between the comparing step and the subject matter of claim 13 is not evident (i.e. it is not obvious how the comparing step results in the determination of a viability of at least one treatment), further clarification/specificity regarding the scope of “used” recited in claim 13 is necessary.   
Claims 14-20 are indefinite because the scope of the “receive” step in claim 14 is unclear. Specifically, it is unclear whether the system receives data, or the actual metabolites themselves. The scope is further confounded by the subsequent step specifying that the actual metabolites (as opposed to data corresponding to the quantified metabolites) are normalized.  
Claims 15, 17 and 19 recite “said numerator” and “said denominator”. There is no antecedent basis for the limitation in the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-20 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The scope of the claimed invention is limited to a generic computing system comprising at least one memory device. It does NOT encompass a computer-readable media comprising instructions for executing the claimed steps. The method steps are recited only in the context of what the claimed at least one memory device is intended to store therein. Consequently, the limitations directed to the method steps constitute recitation of intended use. Because any generic computing system comprising a memory has the ability to execute the claimed method steps, the method steps do not further limit the claimed invention. Consequently, claims 15-20 fail to further limit the claimed invention.  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Autelitano et al. (US 2011/0033377 A1). 
With respect to claim 14, Autelitano et al. disclose a computing system comprising a memory (see [0034]) for diagnosing, and determining a risk factor for, cancer based on ratios of two or more biomarkers in a patient’s blood (see [0110]). 

With respect to claims 15-20, the claims do not further limit the claimed invention, as discussed above. 
Conclusion
The following prior art is considered pertinent to Applicant's disclosure:
Farshidfar et al. “A Quantitative Multimodal Metabolomic Assay for Colorectal Cancer” disclose a method of diagnosing colorectal cancer by quantifying various biomarkers in a patient’s blood (see title and abstract), including hexadecenoylcarnitine and phosphatidylcholine (see table 2). 
 However, Farshidfar et al. do not disclose or suggest a method in which a ratio involving hexadecenoylcarnitine and phosphatidylcholine is used to diagnose colon cancer, as recited in claims 1-13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/PAUL S HYUN/Primary Examiner, Art Unit 1796